Title: General Orders, 31 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs Ferry Tuesday July 31st 1781
                     Parole Montmorency
                     Countersigns Strasburgh;
                  Havre
                  For the Day TomorrowMajor General HoweLieutenant Colonel MellenFor Picquet  Major KeithInspector  Captain SmithThe Light Companies of the first and second regiments of New York (upon their arrival in Camp) with the two companies of York Levies under command of Captains Sackett and Williams will form a Battalion under command of Lieutenant Colonel Hamilton and Major Fish.
                  After the formation of the Battalion Lieutenant Colonel Hamilton will join the Advanced Corps under the Orders of Colonel Scammell.
                  At a Division General Court Martial held by order of Major General Lincoln whereof Colonel Putnam was President.
                  John Howley Private in the seventh Massachusetts regiment charged with "Desertion" was tried found guilty, and sentenced to suffer Death.
                  The Commander in Chief approves the sentence but from the late good behaviour of the Army he is induced to pardon him expecting his future behaviour will be such as may justify this act of Clemency.
                  The Brigade Quarter Masters and Conductors and the regimental Clothiers are called on to deliver in person at the Adjutant General’s Office at Orderly time tomorrow an exact account of every Article in their several Departments delivered to and return’d by the different regiments they act for, between the time of making the Last Returns before the Army moved to Peekskill and this day, inclusive.
                  The Brigade Commissaries will at the same time deliver a Return of the number of Rations issued to each regiment between the first of June last and this day inclusive distinguishing the number drawn in June and that in July.
                  The Assistant Inspector General will himself superintend the Mustering and inspecting the Regiments of Infantry now in Camp on the following days and in the following order vizt.
                  August 2dA.M.the first and second Connecticut and first Massachusetts regiments.P.M.second Massachusetts, first New Hampshireand third Massachusetts regiments.3d A.M.the fifth and fourth Connecticut andseventh Massachusetts regiments.P.M.the eight Massachusetts second NewHampshire and ninth Massachusetts regiments.4thA.M.The third Connecticut, Olneys, and fourthMassachusetts regimentsP.M.The fifth, tenth, and sixth Massachusettsregiments.The Muster rolls and other accounts are to be prepared accordingly and the regiments excused duty on the days on which they are Mustered.
                  The Regimental Quarter masters will be provided with Inventories of the several Articles delivered by them and supposed to be in the possession of the Field and staff officers and the different Companies of their respective regiments as they are all to be produced at the time of Inspection.
               